Citation Nr: 1627352	
Decision Date: 07/08/16    Archive Date: 07/14/16

DOCKET NO.  10-38 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for gastroesophageal reflux disease (GERD) (also claimed as upper hernia), to include as secondary to service-connected diabetes mellitus, type II.

2. Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II.

3. Entitlement to service connection for an acquired psychiatric disorder (claimed depression), to include as secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran had active service from May 1967 to May 1970 and from February 1971 to February 1988.

These matters originally came to the Board of Veterans' Appeals (Board) on appeal from September 2008 and July 2010 rating decisions issued by the RO. In January 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ) in a Board video-conference hearing. A transcript of the hearing has been associated with the electronic claims file.  

In February 2015, the Board denied the Veteran's claim for service connection for an acquired psychiatric disorder and remanded the claims for service connection for upper hernia (also claimed as GERD) and hypertension for further development of the record. 

The appellant appealed the Board's decision to deny his claim for service connection for an acquired psychiatric disorder to the United States Court of Appeals for Veterans Claim (Court). In December 2015, the Court granted the parties' Joint Motion for Partial Remand (JMR) vacating the Board's February 2015 decision and remanded the appeal for additional development.

The appeal originally included the issue of entitlement to service connection for periodontal disease, to include as secondary to the service-connected diabetes mellitus. In August 2015, the RO granted service connection for periodontal disease and assigned a noncompensable rating effective on July 20, 2007. Therefore, his appeal concerning the issue of service connection for periodontal disease. See Grantham v. Brown, 114 F.3d 1156   (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD must thereafter be timely filed to initiate appellate review of the claim concerning the compensation level assigned for the disability).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

The issues of service connection for hypertension and for an acquired psychiatric disorder, to include as secondary to service-connected diabetes mellitus, type II are  addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

With resolution of the benefit of the doubt in the Veteran's favor, GERD was caused by or during service.


CONCLUSION OF LAW

The criteria for service connection for GERD are met. 38 U.S.C.A. §§ 1110, 1131, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).







REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In light of the favorable decision, no further discussion of the duties to assist and notify is necessary.

Service Connection - GERD
 
Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). Such secondary service connection is also warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.310(b). See also Allen v. Brown, 7 Vet. App. 439 (1995)


When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b).

The Veteran contends that he has current GERD that onset during his period of service. During service, the Veteran received treatment for diarrhea in September 1967. He complained of a having an upset stomach for the past 2 weeks in March 1969. The assessment was constipation from diet and nausea of unknown etiology. He was prescribed Compazine to treat his symptoms. He complained that he had diarrhea with severe cramps in June 1972. He was prescribed Donnatal to treat his symptoms. In August 1972, he complained of feeling weak and having diarrhea with abdominal cramps, nausea and vomiting. The impression was gastroenteritis. He complained of experiencing a burning sensation with swallowing in November 1983. He also noted that he had constipation, flatulence and belching. The assessment was presumptive esophagitis secondary to reflux and questionable hiatal hernia. 

A January 2004 VA treatment record reflects that the Veteran had experienced GERD for a number of years. He had been prescribed Zantac but it had been ineffective. He was currently not taking any medication. A February 2005 VA treatment record documents that the Veteran was prescribed Omeprazole for control of his GERD and the medication was quite effective as his symptoms were clear.

During his January 2015 Board hearing the Veteran testified that his GERD (upper hernia/acid reflux) condition onset during his period of service. He testified that he was prescribed medication and had used various medications for treatment of his GERD since approximately 1988 - 1989. He testified that his GERD was under control as long as he took his medication.

The June 2015 report of VA Esophageal Conditions examination documents the Veteran's complaint that he started having symptoms of heartburn, indigestion and sometimes regurgitation of food in approximately 1973. He reported that he used Maalox at first with limited relief and then was prescribed Omeprazole in 1988 that resolved his symptoms. He reported that as long as he took his medication he was symptom free and recently had his prescription changed to Dexilant. On examination, the diagnosis was GERD with date of diagnosis documented as 1973. The examiner opined that the GERD was less likely than not proximately due to or aggravated by the service-connected diabetes mellitus because the GERD was diagnosed prior to development of diabetes.

The evidence is in relative equipoise in showing that the current GERD onset during the Veteran's period of service. The benefit-of-the-doubt rule applies and the Veteran's claim for service connection for GERD is granted. See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. at 55 (1990).

The Board expresses no opinion regarding the severity of the disability. The RO will assign an appropriate disability rating on receipt of this decision. Ferenc v. Nicholson, 20 Vet. App. 58   (2006) (discussing the distinction in the terms "compensation," "rating," and "service connection" as although related, each having a distinct meaning as specified by Congress).


ORDER

Entitlement to service connection for GERD is granted.


REMAND

The claims of service connection for an acquired psychiatric disorder and for hypertension secondary to service-connected diabetes mellitus are 
REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the nature and likely etiology of the claimed acquired psychiatric disorder. The claims file should be made available to the examiner for review prior to examination. All indicated tests and studies should be performed and the clinical findings should be reported in detail. 

A comprehensive clinical history should be obtained, to include a discussion of the Veteran's documented medical history and assertions. After reviewing the entire record, the examiner should provide opinion with supporting explanations as to the following: 
 
Whether there is a current diagnosis of an acquired psychiatric disorder and whether any diagnosed acquired psychiatric disorder was CAUSED OR AGGRAVATED (permanent worsening) by service-connected diabetes mellitus.

If aggravation of any psychiatric disorder by service-connected diabetes mellitus is shown, the examiner should objectively quantify, to the extent possible, the degree of aggravation beyond the level of impairment had no aggravation occurred. 

As indicated above, the examiner must review the record in conjunction with rendering the requested opinion; however, his/her attention is drawn to the following:

*The Veteran's September 2010 statement that he was diagnosed with depression and his depression was related to his blood sugar levels which are aggravated by his diabetes.

*March 2005 VA treatment record that reflects major depression screening results were negative. VBMS Entry January 6, 2010, p. 6/18.

*Private treatment records from March 2012 to December 2012 documenting a diagnosis of depression. VBMS Entry February 19, 2013.

*During the January 2015 Board hearing, the Veteran testified that his doctor told him that his depression was caused by his diabetes. 

A thorough explanation must be provided for the opinion rendered. If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT.

2. Obtain an addendum to the June 2015 VA examination to determine the nature and likely etiology of the claimed hypertension. The claims file should be made available to the examiner for review prior to examination. All clinical findings should be reported in detail. 

The examiner must provide an opinion as to (i.) whether hypertension began in or is related to any incident of service, and (ii.) whether hypertension manifested within one year of separation from active duty.

As indicated above, the examiner must review the record in conjunction with rendering the requested opinion; however, his/her attention is drawn to the following:

*August 1967 blood pressure reading of 120/80. VBMS Entry October 10, 2014, p. 63/67.

*December 1972 blood pressure reading of 120/78. VBMS Entry October 10, 2014, p. 22/67.

*March 1973 blood pressure reading of 110/50. VBMS Entry October 10, 2014, p. 140/185.

*September 1973 blood pressure reading of 130/62. VBMS Entry October 10, 2014, p. 18/67.

*November 1973 blood pressure reading of 130/60. VBMS Entry October 10, 2014, p. 19/67.

*December 1974 blood pressure reading of 102/58. VBMS Entry October 10, 2014, p. 142/185.

*June 1977 blood pressure reading of 110/70. VBMS Entry October 10, 2014, p. 7/67.

*December 1978 blood pressure reading of 110/68. VBMS Entry October 10, 2014, p. 85/185.

*January 1979 blood pressure readings of 116/82, 102/72, 104/74. VBMS Entry October 10, 2014, p. 85/185.

*March 1979 blood pressure reading of 104/54. VBMS Entry October 10, 2014, p. 149/185.

*July 1979 blood pressure reading of 116/80. VBMS Entry October 10, 2014, p. 86/185.

*December 1980 blood pressure reading of 122/84. VBMS Entry October 10, 2014, p. 96/185.

*June 1981 blood pressure reading of 102/80. VBMS Entry October 10, 2014, p. 93/185.

*December 1981 blood pressure reading of 118/78. VBMS Entry October 10, 2014, p. 98/185.

*November 1982 blood pressure reading of 110/82. VBMS Entry October 10, 2014, p. 100/185.

*March 1983 blood pressure reading of 118/78. VBMS Entry October 10, 2014, p. 102/185.

*February 1984 blood pressure reading of 116/86. VBMS Entry October 10, 2014, p. 151/185.

*January 1985 blood pressure reading of 116/74. VBMS Entry October 10, 2014, p. 108/185.

*September 1985 blood pressure reading of 116/62. VBMS Entry October 10, 2014, p. 110/185.

*December 1987 blood pressure reading of 130/80. VBMS Entry October 10, 2014, p. 167/185.

*The July 1988 report of VA examination that reflects the Veteran's blood pressure reading was 114/70 repeatedly.

*February 2005 VA treatment record that reflects the Veteran has a history of benign hypertension. 

*The July 2008 report of VA fee-basis examination that documents the Veteran's report of a 7 year history of hypertension. The blood pressure readings were 120/80, 124/86 and 122/84. The diagnosis was essential hypertension.

*The March 2013 report of VA fee-basis examination that documents the Veteran's blood pressure readings were 140/80, 140/78 and 130/80.

*The October 2014 report of VA examination that documents a diagnosis of hypertension (date of diagnosis 2005). The blood pressure readings were 124/90, 120/88, 120/86.

*The June 2015 report of VA examination that documents a diagnosis of hypertension (date of diagnosis 2004). The blood pressure readings were 110/80, 124/86, 122/84.

A thorough explanation must be provided for the opinion rendered. If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT.

If the opinion cannot be offered without examination, schedule the Veteran for appropriate VA examination.

3. After completing development, readjudicate the appeal and follow all other appellate procedures. 

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


